Title: From George Washington to John Didsbury, 20 July 1767
From: Washington, George
To: Didsbury, John



Sir,
[Mount Vernon] Virginia July 20th 1767.

Please to send the following Shoes &ca and apply to Messrs Cary & Co. for the amount.



For Geo. Washington &ca
For Mastr Custis & to him chargd


1 pr dble Campaign Boots pr Mea[sur]e
6 pr strong Shoes
}
For a boy 14 yrs old—the last were too smal


2 pr Neat Pumps


1 pr Do Do Shoes




1 pr Strg Calfskin Slippers




6 pr Womans bla: Callimanca pr Mea[sur]e to be broader in the Soles & not so strait over the Toes as they were last year
For Miss Custis & to her chargd


3 pr bla. Callem[anc]a Pumps pr Meas[ur]e


3 pr leathr Ditto   flat Heels


Messrs Cary & Company will pay the Accts respectively and I am Sir Yr Very Hble Servt

Go: Washington

